Citation Nr: 0124390	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for tendonitis.

2. Entitlement to service connection for a shortening of the 
left leg.

3. Entitlement to service connection for a condition of the 
neck, hips, and knees

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of a low back and tailbone injury.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shoulder condition.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus condition.  



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1977 to February 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO). In its rating action, the RO determined 
that the appellant had not submitted new and material 
evidence that was sufficient to reopen claims that had been 
denied in November 1994 and not appealed; and further found 
that the appellant had not submitted well-grounded claims 
under the then-applicable law for other asserted disorders.


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001). 


Among other things, the VCAA eliminates the requirement of a 
well-grounded claim, applied by the RO relative to the 
appellant's claims of service connection for tendonitis, a 
shortening of the left leg, and a condition of the neck, 
hips, and knees.   This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
VCAA is therefore applicable to the present matter.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Also during the pendency of this matter, regulations have 
been implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations are also 
applicable to the appellant's claims.  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
also required for compliance with the notice and duty to 
assist provisions set forth in the new law.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA and its 
implementing regulations, the issuance of a Board decision at 
this time would be potentially prejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The record also indicates that following certification of 
this matter to the Board for review, the RO received 
additional evidence in support of all of the appellant's 
claims, unaccompanied by a waiver of RO review.  Because the 
appellant has not waived his right to RO review of the 
evidence, this matter must be remanded to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC). See 38 C.F.R. § 
20.1304(c).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and his representative if designated and 
ascertain if the appellant has received 
any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.   The RO should take such additional 
development action as it deems proper 
with respect to the claims at issue. In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims. Following such development, the 
RO should review and readjudicate the 
claims. If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to the issues. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board has not reviewed these matters with scrutiny upon 
the merits of the claims.  However, the record indicates that 
in his substantive appeal, the appellant alluded to Ms. L.R. 
as his attorney.  However, the record does not reflect that 
the Ms. L.R. has filed a VA Form 22a (Appointment of Attorney 
or agent as Claimant's Representative), or the attorney's 
declaration of representation on letterhead.  See 38 C.F.R. § 
20.603.  The appellant is therefore advised that if he 
desires representation before the Board in this matter, he 
should contact Ms. L.R. in order that she take appropriate 
action to be recognized as his representative.  

The appellant is further advised that under the VCAA, it is 
his responsibility to present and support a claim for VA 
benefits.  38 U.S.C.A. § 5107.  The Board therefore takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The appellant's cooperation in the RO's 
efforts is both critical and appreciated.  However, the 
appellant is further advised that his failure to cooperate 
with the RO's efforts without good cause may result in the 
claim being considered on the evidence now of record or 
denied. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




